825 So. 2d 438 (2002)
COPIERS INTERNATIONAL CORPORATION, a Florida corporation; and Rene Forte, individually, Petitioners,
v.
ALL AMERICAN BUSINESS SYSTEMS, INC., a Florida corporation; L.B.F. Investments Co., a Florida corporation; and Susie Orozco, f/k/a Susie Mesa, an individual, Respondents.
No. 3D02-1521.
District Court of Appeal of Florida, Third District.
July 3, 2002.
Andrew C. Barnard, for petitioners.
Caruana and Lorenzen and Albert G. Caruana, for respondents.
Before GODERICH and SHEVIN, JJ., and NESBITT, Senior Judge.
PER CURIAM.
We grant the petition for a writ of prohibition to prevent the trial judge from presiding over this case. The judge's remarks as to why plaintiff had not referred defendant Forte to the state attorney's office for criminal prosecution based on the complaint's allegations, and the judge's direction that plaintiff conduct discovery to determine such criminal liability, provide a well-founded fear that Forte would not be afforded a fair trial. See Kopel v. Kopel, 27 Fla. L. Weekly D1190, ___ So.2d ___, 2002 WL 1022035 (Fla. 3d DCA May 22, 2002); Royal Caribbean Cruises, Ltd. v. Doe, 767 So. 2d 626 (Fla. 3d DCA 2000). The trial judge should have granted the motion to disqualify. We are confident that it will be unnecessary to formally issue the writ.
Writ granted.